UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7222


JAMOHN A. NEAL,

                    Plaintiff - Appellant,

             v.

FCI MCDOWELL; DOCTOR A. P. GOODE; OFFICER LAMBETH,

                    Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia,
at Bluefield. David A. Faber, Senior District Judge. (1:16-cv-11365)


Submitted: January 18, 2018                                       Decided: January 23, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamohn A. Neal, Appellant Pro Se. Christopher Crews, OFFICE OF THE UNITED
STATES ATTORNEY, Beaver, West Virginia; Matthew Charles Lindsay, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamohn A. Neal appeals the district court’s order adopting the magistrate judge’s

recommendation and denying relief on his civil action asserting claims under the Federal

Tort Claims Act, and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971). We have reviewed the record included on appeal and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Neal

v. FCI McDowell, No. 1:16-cv-11365 (S.D.W. Va. Aug. 16, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2